United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Overland Park, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1997
Issued: July 13, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 3, 2009 appellant filed a timely appeal from a July 1, 2009 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. § 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant satisfied her burden of proof to establish that she sustained
an injury in the performance of duty causally related to her employment.
FACTUAL HISTORY
On September 25, 2008 appellant, a 47-year-old sales, services and distribution clerk,
filed an occupational disease claim (Form CA-2) alleging that performing her postal duties

caused upper back and neck pain.1 She alleges that the modified position the employing
establishment offered her exceeded her medical restrictions. Appellant first became aware of her
condition and that it was caused by her employment on August 14, 2008.
On May 15 and 29 and July 9, 2008 the employing establishment offered appellant a
modified position as a sales, services and distribution clerk at its Blue Valley facility. The
position provided several restrictions, which, in pertinent part, restricted lifting activities using
appellant’s left arm to no more than 20 pounds and lifting activities using her right arm were
restricted to no more than 10 pounds. These modified positions did not include a driving
restriction. On May 29, 2008 appellant refused this position, asserting that it exceeded her
medical restrictions because the Blue Valley facility was an hour and 20 minute drive from her
home. Although appellant accepted the position on July 9, 2008, she continued to assert that the
drive-time exceeded her work restrictions.
Appellant submitted an August 11, 2008 note in which Dr. Nick Navato, an orthopedist,
diagnosed chronic musculoskeletal lower back pain, lumbar spine degenerative disc disease,
lumbosacral spinal stenosis with radiculopathy. Dr. Navato opined that appellant could work
four to five days per week, six to eight hours per day with restrictions. He restricted lifting
activities to no more than 10 pounds for appellant’s right arm and no more than 20 pounds for
appellant’s left arm. Dr. Navato advised appellant to avoid repetitive tasks requiring use of her
right arm. He opined that appellant could drive to work, but restricted her to no more than one
hour of driving, provided she took a break midway, in both directions, and that her job site could
be no more than 50 miles from her home.
In September 11 and November 4, 2008 notes, appellant alleges the modified-duty sales,
service and distribution clerk employment duties caused new back and neck injuries. She asserts
that her current employment position exceeds the driving restriction recommended by her
physician. Appellant relates that she configured her workstation at her prior duty assignment
such that she was able to perform her duties without aggravating her medical conditions. Before
she began working at the Blue Valley facility she spoke with a district manager and told him that
she could not perform her duties unless she was provided a similarly configured workstation.
When appellant began working at the Blue Valley facility, however, her workstation was not
configured as she requested. Because she was unsuccessful in her attempt to reposition the
equipment in her workstation, she alleges she performed reaching, bending and repetitive
employment activities that produced neck and back injuries.

1

Appellant has other workers’ compensation claims. Under claim number xxxxxx782, the Office accepted that
appellant sustained a right rotator cuff strain and rotator cuff tear in the performance of duty as of
December 15, 2003. By decision dated November 28, 2005, appellant was awarded an 11 percent impairment rating
for the right shoulder condition. Under claim number xxxxxx195, the Office accepted that appellant sustained a
lumbosacral strain and developed psychogenic pain as a result of performing her March 30, 2004 duties. It accepted
that appellant sustained a recurrence of disability as of October 4, 2005. Appellant is receiving partial wage-loss
benefits under the 2004 injury claim in accordance with a November 8, 2006 loss of wage-earning capacity (LWEC)
determination. The cases were combined in 2004, and the xxxxxx782 injury claim is considered the master file.
Under the 2003 master claim, the Office, by decision dated January 8, 2009, denied modification of the 2006 LWEC
determination and denied compensation entitlement from April to August 2008 and ongoing compensation
beginning September 2008.

2

Appellant submitted reports dated September 18 and November 3, 2008, signed by
Dr. Navato. In his history, Dr. Navato notes that appellant reported that since July 29, 2008 her
employment duties exceeded her work restrictions. He relates that appellant’s supervisor
advised her that she needed to perform her assigned duties or she would face disciplinary action.
Dr. Navato diagnosed chronic musculoskeletal lower back pain, lumbar degenerative disc
disease, “possible piriformis syndrome,” “possible right shoulder bursitis” and lumbrosacral
spinal stenosis with radiculopathy. He opined that appellant could work 4 days per week, 6
hours per day, with 50-minute work hours, allowing appellant to rest and change positions or
stretch. Dr. Navato reiterated the lifting restrictions outlined in his previous note and opined that
appellant should not work more than 50 miles from home. He restricted her driving to no more
than a total of one hour per day. Dr. Navato also opines that appellant is unable to perform the
offered sales, service and distribution clerk position at the Blue Valley facility because working
the window requires excessive twisting, bending, repetitive motions with her right arm and
reaching over the counter.
In a September 24, 2008 note, the employing establishment relates that appellant was
given a rehabilitation position which she worked for 60 days, at which point the Office issued a
loss of wage-earning capacity (LWEC) determination. Due to operational changes, the
employing establishment had to change appellant’s work location and therefore offered her
another rehabilitation position, which appellant accepted, though she argued that the new
position was further away from her home and therefore exceeded her driving restrictions.
Employees from this new duty location drove from appellant’s home to the Blue Valley facility
and reported that Blue Valley is actually closer to her residence than her prior duty assignment.
The employing establishment reports that appellant’s employment duties at the Blue Valley
facility are no different than those at her previous duty station. At the Blue Valley location,
appellant is still working the window selling postal products and sorting mail. The employing
establishment opines that appellant is merely unhappy with her duty station’s location.
In a November 17, 2008 statement, the employing establishment relates that appellant’s
transfer to the Blue Valley facility was due to the needs of the agency. The employing
establishment asserts that appellant’s complaint that her assigned duties exceeded her work
restrictions is false as the position at the Blue Valley facility requires less work than she
performed at her prior duty location. While the position at the Blue Valley facility included
working the window, sorting mail and other office duties, appellant was not assigned to sort
mail. Using MapQuest, an internet-based service, the employing establishment determined that
the Blue Valley facility is 45.23 miles from appellant’s home whereas her prior duty location
was 46.20 miles from her home.
Further, the employing establishment noted that the activities associated with working the
window are not “repetitive” because there are a variety of different tasks that the employee must
perform, depending on the needs of the customer, and an employee has the option of performing
these tasks with their right or left hand, arm or shoulder. Finally, the employing establishment
reports that the window stations at Blue Valley are configured in a manner more suitable to
appellant’s condition. They note that the equipment at each station is on a more even and level
surface than at her prior duty station. The monitor can be relocated to minimize reaching and the
window counters are of a shorter height, further reducing any reaching activities

3

On November 21, 2008 Dr. John F. Eurich, a Board-certified diagnostic radiologist,
reported findings following x-rays of appellant’s cervical and thoracic spine. He diagnosed
moderate degenerative changes at the C4-7 level and mild degenerative changes in appellant’s
thoracic spine.
In a November 24, 2008 report, Dr. Kenneth W. Peterson, an orthopedist, reviewed
appellant’s history of injury, reported findings on examination and diagnosed right shoulder pain.
On November 26, 2008 Dr. Michael B. Robertson, a Board-certified diagnostic
radiologist, reported findings following a magnetic resonance imaging (MRI) scan of appellant’s
shoulder. He diagnosed medial subluxation of the medial long head bicep tendon, mild joint
arthropathy, degenerative arthrosis of the glenohumeral joint and “probable slap tear at the
posterior superior labrum.”
Finding the evidence of record did not establish the identified employment factors caused
the alleged medical condition, by decision dated December 24, 2008, the Office denied the
claim.
On January 5, 2009 appellant, through her attorney, requested an oral hearing.
Appellant submitted a January 16, 2009 note in which Dr. Gregory P. Lynch, a Boardcertified orthopedic surgeon, opined that appellant could return to light-duty work and restricted
her to left hand employment tasks.
Following a hearing, conducted on April 16, 2009, by decision dated July 1, 2009, the
Office affirmed its December 28, 2008 decision, finding that the evidence of record did not
establish that the identified employment factors caused a medically-diagnosed condition or
aggravation of a preexisting condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,3
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.4 As part of his burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.5 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,

2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
4

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
5

G.T., supra note 4; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

4

the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.6
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8
ANALYSIS
Appellant identified bending, twisting, reaching, repetitive and driving work activities
associated with her duty assignment at the Blue Valley facility as employment factors she
considers responsible for her condition. Her burden is to demonstrate the identified employment
factors caused a medically-diagnosed condition.9 Causal relationship is a medical issue that can
only be proven through production of probative, rationalized medical opinion evidence.
Appellant has not submitted sufficient medical opinion evidence and, consequently, the Board
finds she has not satisfied her burden of proof.10
Dr. Navato’s reports are not based on a thorough and accurate history and therefore are of
little probative value.11 He opines that appellant is unable to perform the offered sales, service
and distribution clerk position at the Blue Valley facility because working the window requires
6

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

7

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

8

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
9

Appellant submitted reports pertaining to treatment and examination in 2006, 2007 and early 2008. As these
reports predate the date of her claim, they have no probative evidentiary value and do not satisfy her burden of
proof.
10

Appellant submitted a note bearing an illegible signature. Because the author of this note cannot be identified
as a physician, it is of diminished probative value. See R.M., 59 ECAB ___ (Docket No. 08-734, issued
September 5, 2008); Merton J. Sills, 39 ECAB 572 (1988).
11

Douglas M. McQuaid, 52 ECAB 382 (2001).

5

excessive twisting, bending, repetitive motions with her right arm and reaching over the counter.
However, based on the evidence of record, Dr. Navato’s opinion is based on inaccurate
information. The employing establishment relates that appellant was originally provided a
rehabilitation position which she worked for 60 days at the prior duty location. Due to
operational changes, the employing establishment had to change appellant’s work location and
thus offered her another rehabilitation position at the Blue Valley facility. According to the
employing establishment, appellant’s duties at the Blue Valley facility were not only the same as
those required of her at her prior duty station but, at the Blue Valley facility, apparently they
actually require less work. The employing establishment reports that the duties of her position
permit her to substitute other office-work tasks throughout the day. While the position at the
Blue Valley facility included working the window, sorting mail and other office duties, appellant
was not assigned to sorting mail at the Blue Valley facility.
Further, the employing establishment noted that appellant’s employment duties are not
“repetitive,” rather there are a variety of different tasks that the employee must perform,
depending on the needs of the customer, which an employee has the option of performing using
their right or left hand, arm or shoulder.
Additionally, the employing establishment reports that Blue Valley’s window station
configurations are more suitable to appellant’s condition. It notes that the equipment at each
station at the Blue Valley facility is on a more even and level surface than at her prior duty
position. The monitor can be relocated to minimize reaching and the window counters are of a
shorter height, further reducing any reaching activities. Dr. Navato’s reports make no mention of
any of the afore-mentioned information and therefore are based on an inaccurate history.
Moreover, although Dr. Navato also opines that the Blue Valley position is not suitable
because the daily commute exceeded appellant’s driving work restriction, this too is based on
inaccurate information. The employing establishment noted that, according to MapQuest, the
Blue Valley facility is 45.23 miles from appellant’s home whereas her prior duty location was
46.20 miles from her home and, thus, driving to the Blue Valley facility does not exceed the
driving limitation. Consequently, without an accurate history, Dr. Navato’s reports are not
sufficient to meet appellant’s burden of proof in establishing her claim for an occupational
disease.
Finally, Dr. Navato’s opinion also lacks adequate rationale. He diagnosed, among other
conditions, chronic musculoskeletal lower back pain, lumbar spine degenerative disc disease,
lumbrosacral spinal stenosis with radiculopathy. Dr. Navato did not, however, explain the causal
relationship between the work restrictions he prescribed and the identified employment factors,
nor did he explain, with adequate rationale, how the identified employment factors caused a new
medically-diagnosed condition or aggravated a preexisting condition. These deficiencies reduce
the probative value of Dr. Navato’s notes such that they do not satisfy appellant’s burden of
proof.
The reports from Drs. Eurich, Peterson and Robertson have little probative value on
causal relationship. They did not describe appellant’s employment duties or provide a
rationalized medical opinion explaining how the identified employment factors caused the
conditions they diagnosed. As noted above, rationalized medical opinion evidence is medical

6

evidence which includes a physician’s rationalized opinion on whether there is a causal
relationship between the employee’s diagnosed condition and the compensable employment
factors.12 Medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.13
Consequently, these physicians’ reports are also substantively deficient such that they lack
probative value on causal relationship and do not satisfy appellant’s burden of proof.
An award of compensation may not be based on surmise, conjecture or speculation.14
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.15
Appellant has not submitted sufficient medical opinion evidence supporting her claim
and, accordingly, the Board finds she has not satisfied her burden of proof to establish she
sustained an injury in the performance of duty causally related to her employment.
CONCLUSION
The Board finds appellant has not satisfied her burden of proof to establish that she
sustained an injury in the performance of duty causally related to her employment.

12

Supra note 8.

13

Michael E. Smith, 50 ECAB 313 (1999).

14

Edgar G. Maiscott, 4 ECAB 558 (1952) (holding appellant’s subjective symptoms and self-serving declarations
do not, in the opinion of the Board, constitute evidence of a sufficiently substantial nature).
15

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

7

ORDER
IT IS HEREBY ORDERED THAT the July 1, 2009 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: July 13, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

